            Case 3:20-cv-05066-BHS-JRC Document 26 Filed 06/29/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       MICHAEL DENTON,
                                                               CASE NO. 3:20-cv-05066-BHS-JRC
11                               Petitioner,
                                                               ORDER ON MOTION TO
12               v.                                            APPOINT COUNSEL AND
                                                               MOTION TO ORDER RESPONSE
13       DONALD R. HOLBROOK,

14                               Respondent.

15

16          This matter is before the Court on petitioner’s motions to appoint counsel and to require

17   the Pierce County Prosecutor to respond. See Dkts. 18, 20. For the reasons discussed herein,

18   both motions are denied.

19                                             BACKGROUND

20          Petitioner, who proceeds pro se and in forma pauperis, brings a petition for a writ of

21   habeas corpus under 28 U.S.C. § 2254. See Dkt. 5. He seeks relief from a 120-month sentence

22   entered pursuant to a Pierce County Superior Court judgment and sentence. See Dkt. 5, at 1.

23   Petitioner lists three grounds for relief: violation of his right to have a jury determine an

24

     ORDER ON MOTION TO APPOINT COUNSEL AND
     MOTION TO ORDER RESPONSE - 1
            Case 3:20-cv-05066-BHS-JRC Document 26 Filed 06/29/20 Page 2 of 4



 1   aggravating sentencing factor, violation of his right to present a diminished capacity defense at

 2   trial, and that he is being subjected to allegedly unconstitutional conditions of confinement. See

 3   generally Dkt. 5. Upon preliminary screening, the Court dismissed the conditions of

 4   confinement claim and directed service of the first and second grounds for relief on the

 5   superintendent of the prison where petitioner was housed and the Washington State Attorney

 6   General. See Dkts. 14, 23.

 7           Respondent has since filed an answer, and the habeas corpus petition will be ripe for the

 8   Court’s decision on July 17, 2020. See Dkt. 24.

 9                                       MOTION FOR COUNSEL

10           There is no right to have counsel appointed in cases brought under 28 U.S.C. § 2254,

11   unless an evidentiary hearing is required or such appointment is “necessary for the effective

12   utilization of discovery procedures.” See McCleskey v. Zant, 499 U.S. 467, 495 (1991); United

13   States v. Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United States v. Angelone, 894

14   F.2d 1129, 1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983); Rules

15   Governing Section 2254 Cases in the United States District Courts 6(a) and 8(c). In this matter,

16   the Court has not determined that an evidentiary hearing is required or directed any discovery.

17           The Court may also request an attorney to represent indigent civil litigants under 28

18   U.S.C. § 1915(e)(1) but should do so only under “exceptional circumstances.” Agyeman v.

19   Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of exceptional

20   circumstances requires an evaluation of both the likelihood of success on the merits and the

21   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues

22   involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). These factors must be

23   viewed together before reaching a decision on a request for counsel under § 1915(e)(1). Id.

24

     ORDER ON MOTION TO APPOINT COUNSEL AND
     MOTION TO ORDER RESPONSE - 2
            Case 3:20-cv-05066-BHS-JRC Document 26 Filed 06/29/20 Page 3 of 4



 1           Here, petitioner requests the appointment of counsel on the basis that (1) he is being held

 2   in solitary confinement without access to his “legal box,” (2) he suffers from “PTSD, borderline

 3   antisocial personality disorder, and SHO Syndrome” that cause him to often be placed in solitary

 4   confinement, and (3) he is unable to conduct discovery. Dkt. 18. Regarding petitioner’s first

 5   two arguments, the Court does not find that petitioner’s circumstances prevent him from

 6   litigating this matter. To date, petitioner has filed multiple motions seeking relief, including

 7   objections challenging findings with which he disagrees. See Dkts. 6, 10, 17, 18, 20. Since his

 8   transfer to Stafford Creek Corrections Center, he has timely objected to a report and

 9   recommendation (Dkt. 17) and a reply in support of his motion for counsel. See Dkt. 22.

10   Notably, petitioner’s reply in support of his request for counsel includes multiple citations to

11   authority in support of his arguments. Dkt. 22, at 4. Thus it does not appear to the Court that

12   petitioner’s circumstances prevent him from being able to adequately articulate his claims or

13   litigate this matter.

14           Regarding petitioner’s third argument, the Court has not provided for discovery in this

15   matter, so that petitioner’s inability to conduct discovery does not support the appointment of

16   counsel. See Rule 6(a), Rules Governing Section 2254 Cases. Notably, the Court’s review is

17   limited to the record before the state courts when the state courts adjudicated the claims. See

18   Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

19           Finally, it is not apparent to the Court at this stage that there is a likelihood of success on

20   the merits of his habeas petition. Therefore, the Court finds that the exceptional circumstances

21   required to justify the appointment of counsel under 28 U.S.C. § 1915 are not present at this

22   stage and denies petitioner’s motion for the appointment of counsel.

23   ///

24

     ORDER ON MOTION TO APPOINT COUNSEL AND
     MOTION TO ORDER RESPONSE - 3
            Case 3:20-cv-05066-BHS-JRC Document 26 Filed 06/29/20 Page 4 of 4



 1           MOTION TO DIRECT PIERCE COUNTY PROSECUTOR’S RESPONSE

 2          Petitioner requests that the Court order the Pierce County prosecutor to respond to his

 3   habeas petition because he was convicted in Pierce County Superior Court. See Dkt. 20.

 4   Because the prosecutor is not a respondent in this action, the Court interprets this as a motion to

 5   add the prosecutor as a respondent.

 6          In a habeas petition challenging a state court judgment and sentence, the correct

 7   respondent is the state officer with custody over petitioner—not the prosecutor of the county in

 8   which a petitioner was convicted. See 28 U.S.C. § 2242. This is typically (as here) the warden

 9   of the prison where a petitioner is confined. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.

10   1996), as amended (May 8, 1996). There is generally only one proper respondent to a habeas

11   petition: the person with the power to immediately “produce” the petitioner before the Court.

12   Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004).

13          Here, the appropriate respondent has been named and the Pierce County prosecutor

14   would not appear to have the power to produce petitioner before this Court. Therefore,

15   petitioner’s motion to add the Pierce County prosecutor as a respondent is denied.

16                                              CONCLUSION

17          Petitioner’s motions to appoint counsel and to have the Pierce County prosecutor directed

18   to respond are denied. See Dkts. 18, 20.

19          Dated this 29th day of June, 2020.

20

21                                                         A
                                                           J. Richard Creatura
22
                                                           United States Magistrate Judge
23

24

     ORDER ON MOTION TO APPOINT COUNSEL AND
     MOTION TO ORDER RESPONSE - 4
